McLennan, J.:
Concededly, during all the years in > question, the petitioner resided upon the premises. He paid the taxes assessed, and only the amount which was properly chargeable against the property, voluntarily, and year after year as they became due, without any coercion whatever, and with full knowledge of all the facts; and it. is admitted that the assessment was illegal in form, and that the-payment of the tax under such assessment could not be enforced against the property or the owner. It does not appear that any demand of payment of the tax was made upon the petitioner, or upon any one else, or that the fact that the assessment was made in. any manner caused damage or inconvenience to the petitioner or to-the owner.
■ From all the facts and circumstances, it is a fair inference that the petitioner was the owner of or had a beneficial interest in the-property in question, and that -he was legally bound to pay the *409taxes assessable against said property, either because of such ownership or interest, or because of a valid agreement with the owner so to do.
Under such circumstances, is the petitioner entitled to have the taxes so paid refunded to him ?
If the real estate of A. is assessed to B. by mistake of the assessors, and A., with full knowledge of the mistake, voluntarily pays the amount of the tax, and only the amount which he could be legally required to pay except for such mistake, we know of no rule of law which will enable A. to recover back the amount so paid. If we assume that the petitioner was not the owner of and had no interest in the premises, but that they were owned by his mother, as stated in his petition to the board of supervisors, which statement was omitted from the petition presented to the County Court, the rights of the petitioner are in no manner changed.
If A. voluntarily pays the taxes upon the property of B., or discharges any other obligation of B., intentionally and with full knowledge of all the facts, A. cannot recover back the amount so paid by him, and it is entirely immaterial whether such payment was made by A. with the knowledge Or at' the request of B.
In the case at bar, as before said, it does not appear that the payments were not made by the petitioner at the request of the owner of the premises, and in pursuance of a valid agreement on his part to do so.'
It is said that under the form of the assessment in question neither, the petitioner nor the owner was liable. Assuming that the assessment was illegal, and that payment could not be enforced under it, the property was liable to be taxed, it was the duty of the assessors to assess it, and it was the duty of the owner to bear his. proper burden of taxation. Does the mistake or' the illegal act of the assessors p: event the owner from being honest and paying to the State the amount which under the law he should pay ? There is no such rule of law. . We think it equally as obvious that one person may make irrevocable payment of the debt of another, even when such debt is payable to the State, when such payment is made and received in good faith and with full knowledge of all the facts.
*410Peter Jones cannot pay the taxes properly assessable against his property year after year, and then recover them back because, upon the assessors’ books, to his knowledge and with his assent, the property was assessed in the name of John Jones during all those years, and in that manner effectually relieve such property from its proper burden of taxation.
The petitioner is in the attitude of saying: “ Ten years ago 1 went to the proper authorities of the town of Sweden, in the county of Monroe, to pay the taxes upon the property owned by my mother. I knew the property ' was subject to taxation; that the amount' ■assessed against it was correct. I discovered that such property was assessed to the estate of my deceased father. I said, in substance, the form of the assessment is entirely immaterial; my mother owes the tax, and while payment could not be compelled under ¡such form of assessment, the mistake can be rectified and she compelled to pay the taxes next year; I will not, and she does not, require that the correction be made ; here is the money in payment, given to me for that purpose by my mother, ór, perchance, it is a part of the proceeds of the property which I am occupying,” and under those circumstances the payment is received and receipted for. The same thing occurs year after year for the period of ten years, and until it is too late to enforce against the property any of the taxes so paid and which were legally chargeable against iti The petitioner then demands back the taxes so paid by him, and by this proceeding seeks to compel such repayment.
To state the proposition plainly, the contention is that if ■ a man discharges by payment a legal, moral and. equitable obligation, he may recover back the amount of such payment, because the obligation, when presented to him, was not in legal or-statutory form.
The case of Tripler v. Mayor, etc., of New York (125 N. Y. 617) was an action brought to recover back an illegally asséssed tax paid by the plaintiff. In the course of the opinion Peckham, J., ■says (p. 627) : “ He (the plaintiff) has the right at once to commence his action to set aside, the apparent lien of the assessment as a cloud upon his title, and to enjoin its collection, and he may do this before any step is taken toward enforcing the assessment. With such knowledge and with such right, if a person choose nevertheless voluntarily to pay, it is no hardship to. hold he cannot recover it back. *411In such case no reason exists for permitting him to pay it with full knowledge that the assessment is utterly void, and in the absence of any attempt on the part of the city to enforce payment, and in then allowing him to sustain such an action as this to recover ba,ck the money so paid. If the owner of the judgment, or the city, in case of the assessment, sought to enforce payment,, the party might pay, even with knowledge, and still recover back.” (McKibben v. Oneida County, 25 App. Div. 361; Matter of Baumgarten, 39 id. 174.)
In the case at bar it is not alleged or shown that there was any attempt to collect the assessment in question against the petitioner or any one else.
In the case of Peyser v. Mayor, etc., of New York (70 N. Y. 497) it was assumed that the payment was made in ignorance of the fact, and in the belief that the assessment was really as valid as on its face it appeared.
Many cases may be cited where payment was made in ignorance of the fact that the assessment was illegal or by coercion, where it has been held that recovery can be had. (Purssell v. Mayor, etc., 85 N. Y. 330; Diefenthaler v. Mayor, etc., 111 id. 331; Strusburgh v. Mayor, etc., 87 id. 452; Matter of Adams v. Supervisors, 154 id. 620.)
In the case of Bruecher v. Village of Port Chester (101 N. Y. 240) the assessment was valid upon its face, and the court based its decision that the plaintiff could recover upon the ground that a valid warrant was óui for its collection, and, hence, that there was coercion in fact.
In Jex v. Mayor, etc. (103 N. Y. 536),-the complaint alleged that the plaintiff was ignorant of the defect in the proceedings, and was required to and did pay the amount of the assessment under coercion of law.
Many other similar cases are referred to in the opinion of Judge Peckham in Tripler v. Mayor, etc. (supra). (Matter of McMahon v. Palmer, 102 N. Y. 176.)
In the case at bar the defect in the assessment was apparent; could be ascertained by an inspection of the assessment roll, and there is no allegation or suggestion that when payment was made it was not made with full knowledge of such defect, and it does not even appear that the tax so assessed was ever demanded of the peti*412tioner, or from Adaline McCue, his mother, prior to the' payment by him.
The position of the petitioner is not tenable, unless made so by section 16, chapter 686 of the Laws of 18,92, which provides:
“ Correction of assessments, and returning and refunding of illegal taxes.—Any such board may corréct any manifest clerical or other error in any assessment Or returns made by any one or more town officers to such board, or which may, or shall have properly come before such board for its action, confirmation or review, and cause to be refunded to any person the amount collected from him of any tax illegally or improperly assessed or levied, and upon the order of the County Court it shall refund any such tax.”'
It was held in the case of Matter of Adams v. Supervisors (18 App. Div. 416) that an assessment made and a tax levied upon a farm against the “Est. Mrs. L. M. Wilcox” was absolutely void, and assessments in that form.have repeatedly been held illegal and void by the courts of this State. In that case; however, it appeared that the farm had been sold for unpaid taxes, and that the petitioner, who was the executor of Wilcox and had a power of sale under the will, being desirous of disposing of the farm, and having occasion to obtain an abstract of title, “ discovered that said taxes for said years were unpaid and that the farm had been sold for taxes,” and that the petitioner thereupon paid the taxes, as he was compelled to do in order to make sale of the farm, and that such payment was not made voluntarily. Under those circumstances it was held that the petitioner in that case was entitled to an order of the County Court directing that the amount of the tax- ¡3aid be refunded.
In the case of Bruecher v. Village of Port Chester (supra) it appeared that the plaintiff finding that a warrant for the collection of taxes on his premises had been issued, and that the defendant threatened to sell the same for the amount of the tax, and having before that time sold his premises under contract to convey the same free from, all incumbrances, was unable to do so by reason of the assessment which was. an apparent lien and cloud upon the premises, and thus he was compelled, in order to complete the conveyance of his premises, to pay and did pay the county treasurer. In that case it was held that the payment was not voluntary, and that he was entitled to a recovery.
*413We think no case can be found in which it has been held that the County Court was authorized to refund taxes paid under the circumstances disclosed by the record in this case. The assessors had jurisdiction of the subject-matter. As before said, the property in question was liable to taxation. It was the duty of the assessors to tax it, and by mistake the form of the assessment was such as to make their acts in that regard void.' That did not authorize the recovery of the amount of the assessment which was paid with full knowledge of such facts, ‘to discharge an honest obligation.
Section 16, chapter 686 of the Laws of 1892, does not, and was not intended to, change the well-established rules which govern in case of payments voluntarily made with full knowledge of the facts. The purpose of the act was to provide a summary and more convenient remedy for the enforcement of the rights which then existed because of the assessment of illegal taxes, and not to change the rules of law applicable thereto, or create new or additional rights.
The statute is useful; it affords an inexpensive and summary means of relief when taxes upon property are paid where the property or the owner is exempt from taxation; where the tax itself or its purpose is illegal; where the' assessors have no jurisdiction to make the assessment; where the assessment is illegal in form and the payment is not voluntary ; where the tax is paid by mistake, or under such circumstances that justice and equity require that it shall be refunded. But the statute-does not prevent and was not intended to prevent a person from discharging an honest obligation by pay- ■ ment, irrevocably and beyond recall, if such was his intention when the payment was made, and this is so notwithstanding the payment was made to town officers to discharge an honest obligation to the State. If this is not so, then A. may honestly pay his just proportion of taxes year after year upon an illegal assessment, but which is entirely satisfactory to him, and with knowledge of the illegality and of all the facts, and in case of his death his executor or administrator may recover back the amount so paid by the deceased, and effectually relieve such property from its just burden of taxation. Clearly if A. in his lifetime could recover back the amount of the taxes paid by him under such circumstances,' in case of his death his executor or administrator could compel repayment on behalf of his estate.
*414■We think the statement of the proposition demonstrates the absurdity and fallacy of the petitioner’s contention.
It follows that the order appealed from should be reversed, with costs.
All concurred, except Smith, J., dissenting.